UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-6795



JIMMIE LEE CATO,

                                              Plaintiff - Appellant,

          versus


GREGORY BONDURANT, Officer; JOHNSON, Officer;
RONALD CORRIVEAU; HATFIELD, Officer; UNITED
STATES OF AMERICA,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(7:05-cv-00070-GEC)


Submitted: October 17, 2006                 Decided: October 19, 2006


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jimmie Lee Cato, Appellant Pro Se. Thomas Linn Eckert, Assistant
United States Attorney, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jimmie Lee Cato appeals the district court’s orders

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971) and the Federal Tort Claims Act.      We have reviewed the

record and find no reversible error.    Accordingly, we affirm for

the reasons stated by the district court.   Cato v. Bondurant, No.

7:05-cv-00070-GEC (W.D. Va. Feb. 2 & Apr. 19, 2006).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -